Exhibit 10.2
(WEST LOGO) [c49656c4965602.gif]

     
To:
  Nancee R. Berger
From:
  West Corporation Compensation Committee
Date:
  February 23, 2009
 
   
Re:
  Exhibit A

This Exhibit A for 2009 is entered into pursuant to your Employment Agreement.

1.   Your base salary will be $600,000.   2.   Effective January 1, 2009, you
will be eligible to receive a performance bonus based upon West Corporation’s
Adjusted EBITDA less interest income and unrealized synergies (“Compensation
Adjusted EBITDA”) growth for West Corporation in 2009. Compensation Adjusted
EBITDA for each quarter will be compared to the same quarter in the previous
year to advance a pro-rata portion of the bonus. Each $1M increase in
Compensation Adjusted EBITDA for the year over 2008 Compensation Adjusted EBITDA
will result in a $37,840 bonus. If any portion of the bonus is advanced, 75% of
the pro-rata bonus will be paid within thirty (30) days from the end of the
quarter. 100% of the total bonus earned will be paid within thirty (30) days of
the final determination of 2009 Compensation Adjusted EBITDA.       Should
Compensation Adjusted EBITDA exceed $671M for the year, you will eligible to
receive $47,300 for every $1M of Compensation Adjusted EBITDA above that
threshold.       In the event there is a negative year-to-date profit
calculation at the end of any quarter and a pro-rata portion of the bonus has
been advanced in a previous quarter, “loss carry forward” will result and
applied to the next quarterly or year-to-date calculation.   3.   All objectives
are based upon West Corporation operations and will not include results derived
from mergers, acquisitions, joint ventures or stock buy backs except to the
extent approved by West Corporation’s Compensation Committee.   4.   At the
discretion of the Compensation Committee, you may receive an additional bonus
based on the Company’s and your individual performance.

                       /s/ Nancee R. Berger       Employee – Nancee R. Berger   
       

